Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed December 28, 2020, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 1 and 3-8 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the limitations added to claim 1.

Claim Rejections - 35 USC § 112
Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 11 “the accommodation portion” and “a recess” are confusing, since they are different identifiers for the same element. 

The examiner suggests the following amendments to the claims would overcome the 112 rejections:
In claim 1 line 10 --a recess-- has replaced “an accommodation portion”;
In claim 1 line 11 “the accommodation portion being formed as a recess” has been deleted; 
In claim 1 line 12 “of the accommodation portion” has been deleted;
In claim 1 line 12 --the radially outermost surface-- has been added after “inside”;
In claim 3 line 2-3 --recess-- has replaced “accommodation portion”;
In claim 3 line 4 --recess-- has replaced “accommodation portion”;
In claim 3 line 5 --recess-- has replaced “accommodation portion”; and
In claim 4 line 2 --recess-- has replaced “accommodation portion”.

	Conclusion
s 1 and 3-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dinger (20167 0333961) discloses a torque fluctuation inhibiting device comprising a rotatable input member (20), to which a torque is inputted being (20 is the same as 545 in fig 8, which paragraph 42 indicates can be either the input or output); a pair of inertia elements (50, 55) axially on both sides of the input member in an axial direction, rotatable unitarily with each other (being connected by 60) relative to the input member; an inertia block (115) between and attached to the pair of inertia elements in the axial direction; the inertia block in a recess (35) in a radially outermost surface of the input member; the recess extending in a circumferential direction and having a radially inside bottom surface (e.g. fig 2); the inertia block is between, in the circumferential direction, two adjacent centrifugal elements of a plurality of centrifugal elements; centrifugal elements radially movable by a centrifugal force acting thereon in rotation of either the input member or the pair of inertia elements; where the inertia elements are not rings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745